DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed May 06, 2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/02/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-20, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Buether (US 10,228,251).
	Regarding claims 1, 13, 20, Buether discloses a method (apparatus) comprising: 
obtaining, by at least one processor (one or more computer processors, element 252, fig. 2B), a delivery address (individual locations e.g., addresses or other points of interest) corresponding to a delivery to be made by an entity (delivery driver) associated with a mobile device (col. 1, lines 51-54, col. 7, lines 37-48); 
obtaining, by the at least one processor, sensor data captured by the mobile device (data captured from one or more on-board sensors associated with a mobile computer device (col. 2, lines 22-30); 
based at least in part on processing the sensor data captured by the mobile device, determining, by the at least one processor, occurrence of one or more events indicating a moment in time that the delivery took place at the delivery address (identify one or more surface features e.g., natural terrain or artificial elements such as stairs or ramps, based on events or occurrences associated with the mobile computer device which relate to an environment in which the mobile computer devices is situated) (col. 3, lines 1-6); 
obtaining, by the at least one processor, at least one of (a) a position estimate for the mobile device substantially corresponding to the moment the delivery occurred (for instance, with reference to fig. 1, the worker 110 is carrying a handheld device 112 and a parcel 114 from the delivery vehicle 120 to the destination 130 during a period of time period extending from time t.sub.0 to time t.sub.9, specifically, the worker 110 is shown as descending from the delivery vehicle 120 at time t.sub.0, and walking along the surface feature 140 from time t.sub.0 to time t.sub.3, before turning left at time t.sub.3 and walking over the surface feature 142 and onto the surface feature 152.  From time t.sub.4 to t.sub.5, the worker 110 walks along the surface feature 152 toward the surface feature 150, and from time t.sub.6 to time t.sub.9, the worker 110 ascends the surface feature 150 toward the destination 130, that is position is determined in real time corresponding to moment (time) the worker (element 110) delivers or delivery occurring) (col. 3, lines 61-67) or (b) delivery moment data captured by one or more sensors of the mobile device substantially at the moment the delivery took place (raw information or data obtained using one or more sensors associated with the handheld device 112, between time t.sub.0 and time t.sub.9 along the orthogonal x-, y- and z-axes, sensors may include but are not limited to geolocator applications or components e.g., GPS sensors or triangulation modules which determine locations based on cellular telephone signals or other network signals provide device location in real time) (col. 3, lines 5-20); and 
based at least in part on the delivery address and the at least one of (a) the position estimate or (b) the delivery moment data, updating, by the at least one processor, at least one of a positioning map or the position estimate for the mobile device (information or data may be compared against real-world geographic information or constraints in order to confirm that the determined geographic location is correct (update) (col. 2, lines 34-50).  Buether further discloses memory and computer-readable storage medium having computer-executable program instructions configured to cause processor to carryout the instructions to perform (col. 13, lines 38-67; col. 14, lines 1-12).
	Regarding claims 2, 14, Buether discloses wherein updating the positioning map comprises associating the delivery moment data with the delivery address in map data of the positioning map (acquiring information or data, e.g., topographical data or environmental feature information, from a variety of sensors associated with a mobile computer device, including but not limited to a smartphone, a tablet computer, or any other like machine. The information or data may then be processed and consumed for any function or application, such as to identify a position associated with the information or data, to enhance the accuracy of a dead reckoning system or a position estimated by such a system, or to generate a map or graph of surface features in a vicinity of the mobile computer device) (col. 7, lines 42-56).  
	Regarding claim 3, Buether discloses wherein associating the delivery moment data with the delivery address comprises assigning the delivery moment data with an area corresponding to at least one of (a) the delivery address, or (b) an uncertainty associated with the position estimate (position determination by mapping net acceleration data to surface features associated with the position, e.g., natural terrain or artificial elements in a vicinity of the position, and more precisely determining where, within the area of uncertainty) (col.8, lines 43-59).   
	Regarding claim 5, discloses wherein updating the positioning map comprises associating the position estimate with the delivery address, wherein the position estimate is determined based at least in part on the sensor data captured by the mobile device (topographical data or environmental feature information, from a variety of sensors associated with a mobile computer device, including but not limited to a smartphone, a tablet computer, or any other like machine, information or data may then be processed and consumed for any function or application, such as to identify a position associated with the information or data, to enhance the accuracy of a dead reckoning system or a position estimated by such a system, or to generate a map or graph of surface features in a vicinity of the mobile computer device) (col. 7, lines 42-56).  
	Regarding claims 6, 15, wherein updating the position estimate comprises providing the delivery address to a positioning filter or smoother algorithm as a measurement associated with an uncertainty that substantially covers an area associated with the delivery address (information or data obtained from the various sensors that are available to the handheld device 112 may be fused or otherwise aggregated into a common set and filtered or processed in order to remove any variations or fluctuations expressed therein, and to identify net accelerations, velocities or orientations of the handheld device 112 or the worker 110 based on such raw information or data, e.g., according to one or more sensor fusion algorithms or techniques) (col. 4, lines 6-13).  
	Regarding claims 7, 16, Buether discloses  wherein the one or more events comprise at least one of: (i) receipt of an indication of user input received via a user interface of the mobile device, the user input indicating that the delivery occurred (information or data regarding workflow operations, and may provide one or more interfaces, such as the user interface 224, for receiving interactions, for e.g., text, numeric entries or selections, from one or more operators, users or workers in response to such information or data based on events or occurrences with mobile device) (col. 3, lines 4-19; col. 10, lines 4-18) (ii) receipt of an indication of a recipient signature via the user interface of the mobile device, (iii) based on the sensor data, a determination that the mobile device was stationary for at least a threshold amount of time, (iv) based on the sensor data, a determination that a heading of the mobile device changed by substantially 180 degrees, (v) based on the sensor data, a determination of a retracing of a trajectory from a building entry point to a delivery point by the mobile device, (vi) identification of a furthermost point from a building entry point for a trajectory of the mobile device in a building corresponding to the building entry point, (vii) determination by a machine-learning trained classification algorithm that the delivery occurred, or (viii) determination that the mobile device is located on a floor of the delivery address based at least in part on barometer data captured by the mobile device, the floor being a level of a building associated with the delivery address that does not include the building entry point.  Note: the at least one of satisfies the limitation (i) recited in the alternative “or”  
	Regarding claims 8, 17, Buether discloses wherein the indication of the user input or the indication of the recipient signature is provided by a courier application operating on the mobile device (workers may operate one or more computing devices or machines for registering the receipt, retrieval, transportation or storage of items within the fulfillment center, such as the desktop computer 222, or a general purpose device such a personal digital assistant, a digital media player, a smartphone, a tablet computer, a desktop computer or a laptop computer, and may include any form of input and/or output peripherals such as scanners, readers, keyboards, keypads, touchscreens or like devices) (col. 10-col. 11, line 67 to line 1-19).  
	Regarding claims 9, 18, Buether discloses wherein the sensor data comprises at least one of (a) movement data captured by the one or more motion sensors of the mobile device (data or information to form one or more qualitative or quantitative metrics of the movement of the handheld device 250) (col. 12, lines 24-30), (b) radio data captured by one or more radio sensors of the mobile device, or (c) barometer data captured by a barometer of the mobile device.  
	Regarding claims 10, 19, Buether discloses wherein the delivery address is obtained from a courier application operating on the mobile device (col. 2, lines 59-67).  
	Regarding claim 11, Buether discloses wherein the position estimate is determined based at least in part on a global navigation satellite system (GNSS) based position estimate of the mobile device prior to the mobile device entering a building associated with the delivery address via a building entry point (col. 1, lines 14-25, see also Buether, claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buether (US 10,228,251) in view of Butler et al (hereinafter Butler) (US 2015/0081583).
	Regarding claim 4, Buether discloses limitation recited with claim 1.  Buether does not expressly show wherein the delivery moment data comprises radio data identifying at least one radio device observed by the mobile device substantially at the moment the delivery took place.  Butler in a similar field of endeavor discloses radio data identifying at least one radio device observed by the mobile device substantially at the moment the delivery took place (a radio frequency (RF) fingerprint, for example, based on wireless signal strengths at the delivery location, which are generally quickly obtainable and unique to within a few meters of the location, the RF fingerprint can then be cross-checked against a database of locations and corresponding RF fingerprints to confirm that the location is the correct location for the delivery) (paras. 0013, 0015, 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate radio data (fingerprint) identifying at least one radio device observed by the mobile device taught by Butler with delivery data for the benefit of provide confirming a location of delivery using radio frequency fingerprinting techniques.  

Allowable Subject Matter
Claim 12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.